Electronically Filed
                                                        Supreme Court
                                                        SCPW-13-0002083
                                                        13-AUG-2013
                                                        02:10 PM

                          SCPW-13-0002083

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   STATE OF HAWAI#I, Respondent,

                                vs.

                    CHRIS SLAVICK, Petitioner.


                        ORIGINAL PROCEEDING
                       (Cr. No. 04-1-001534)

  ORDER DENYING WITHOUT PREJUDICE PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of petitioner Christopher Lee

Slavick’s letter to the supreme court, which was filed on July

17, 2013, and which we review as a petition for a writ of

mandamus, and the record, it appears that petitioner’s request is

not the proper subject of a writ of mandamus.      Petitioner,

nevertheless, has alternative means to obtain the requested

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested
action).   Accordingly,

           IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

           IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied without prejudice.

           DATED: Honolulu, Hawai#i, August 13, 2013.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack